ELLETT, Justice
(concurring in the result) .
I concur in the result. However, I cannot see that the laws of Illinois have anything to do with the case. The deceased was a resident of Utah, and his property is in Utah. Therefore, we need only look to Utah law to see who takes.1
There is no question but what the mother of appellants was illegitimate under Utah law as well as under Illinois law. There is also no question about her being acknowledged by her natural father. The fact that the recognition occurred in Illinois is of no importance. The law is stated in 10 Am.Jur.2d Bastards § 159 as follows :
. For purposes of inheritance, acknowledgment ,or recognition may be sufficient, although it took place in another state where the father resided at the time, and in which the son might have no such right to inherit ....
In Utah our statute 2 provides:
Every illegitimate child is an heir of the person who acknowledges himself to be the father of such child, and in all cases is an heir of his mother; and inherits his or her estate, in whole or in part, as the case may be, in the same *100manner as if he had been born in lawful wedlock. .
If the estate of the father of the mother was being probated in Utah, these appellants would take the share which would belong to their deceased mother.3 However, it is not the estate of her father but rather is that of her blood half brother, the legitimate son of her father, which is being probated.
The distribution of the estate must be made pursuant to Section 74-4-5, Subsection (4) or (6).
Subsection (4) reads:
If there is neither issue, husband, wife, father nor mother, then in equal shares to the brothers and sisters of the decedent, and to the children or grandchildren of any deceased brother or sister by right of representation.
Subsection (6) reads:
If the decedent leaves neither issue, husband, wife, father, mother, brother nor sister, nor children or grandchildren of any deceased brother or sister, the estate must go to the next kin in equal degree, excepting that when there are two or more collateral kindred in equal degree, but claiming through different ancestors, those who claim through the nearest ancestor must be preferred to those claiming through an ancestor more remote.
Now, the appellants take only through their mother. If she could not take, then her daughters cannot take.
At common law illegitimate children could not inherit property.4 The common law of England is the law of Utah except as it has been modified by statute; and while the statute permits the illegitimate child to inherit from its mother and from its father if he acknowledges the child to be his, the statute makes no provision for inheriting from the brothers and sisters who are legitimate children of their father.
Section 74-4-11, U.C.A.1953, seems to indicate a legislative intent that an illegitimate cannot inherit from collateral half blood relatives on the father’s side. It provides that the property of an illegitimate child who dies intestate without leaving husband or wife or lawful issue will go to his mother or in case of her death to her heirs at law. This statute prevents the decedent from participating in the estate of his half sister, and it would seem that the legislature intended that she (or in case of her prior death, her descendants) should not be able to share in his estate.
The appellants, therefore, cannot take under Subsection (4), supra, a share of the decedent’s property through their mother, *101nor can they take under Subsection (6) above for the reason that they are not recognized in law as the “next of kin.” The term “next of kin” refers to nearest blood relatives who would take the personal estate of one who dies intestate5 and does not include bastards.6 Since their mother could not inherit any part of the estate of the decedent, the appellants likewise are precluded from inheriting and, therefore, cannot be considered as belonging to the class of “next of kin.”

. 23 Am.Jur.2d Descent and Distribution §§19 and 20.


. Section 74-4-10, U.C.A.1953.


. In re Garr’s Estate, 31 Utah 57, 86 P. 757 (1906).


. 2 Wendell’s Blackstone Commentaries, page 286.


. Ballentine Law Dictionary page 868.


. 10 C.J.S. Bastards § 24.